MEMORANDUM**
Mushtag Ahmed Mughal, a native and citizen of Pakistan, petitions for review of a Board of Immigration Appeals decision summarily affimiing the immigration judge’s (“IJ”) determination that he was not eligible for asylum, withholding of deportation, or relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1105a. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997). We review for substantial evidence and will uphold the determination unless the evidence compels a contrary result. Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir.2000). We grant the petition for review and remand for further proceedings.
The IJ’s adverse credibility determination is not supported by substantial evidence because none of the purported discrepancies can be viewed as attempts by Mughal to enhance his claims of persecution, see Wang v. Ashcroft, 341 F.3d 1015, 1021 (9th Cir.2003), and the IJ failed to point to specific grounds for questioning Mughal’s demeanor, see Zahedi v. INS, 222 F.3d 1157, 1166-67 (9th Cir.2000). Accordingly, Mughal’s testimony must be considered credible. See He v. Ashcroft, 328 F.3d 593, 603 (9th Cir.2003).
The record compels the conclusion that Mughal was persecuted on account of his political opinion because his credible testimony established that he was arrested by Pakistani police and tortured for his political activities. See Gonzales-Neyra v. INS, 122 F.3d 1293, 1295 (9th Cir.1997).
Accordingly, the petition is GRANTED and the matter is REMANDED to the BIA for further proceedings consistent with this decision. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.